United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, GREENSBORO BULK
MAIL CENTER, Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-323
Issued: October 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2011 appellant filed a timely appeal from June 20 and October 24, 2011
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration.1 Because more than 180 days has elapsed between the last merit
decision dated December 15, 2010 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s case. Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the June 20
and October 24, 2011 nonmerit decisions.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received; thus the Board
has decided the appeal on the record.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 24, 2006 appellant, then a 39-year-old clerk, filed an occupational disease
claim alleging that on March 17, 2006 she first realized that her carpal tunnel condition was
employment related. OWCP accepted the claim for right carpal tunnel syndrome and paid
appropriate compensation. By letter dated March 20, 2007, it placed appellant on the periodic
rolls for temporary total disability.3 Right carpal tunnel syndrome surgery was authorized and
performed on July 16, 2007.
On September 5, 2007 Dr. Mark C. Yates, appellant’s treating Board-certified orthopedic
surgeon, concluded that appellant was capable of performing her date-of-injury position.
In a May 15, 2008 report, Dr. Yates provided physical findings and reviewed a May 9,
2008 functional capacity evaluation. He found that appellant was capable of working based on
the finding of no restrictions.
On January 7, 2009 Dr. Yates reiterated that appellant had been released to return to work
by him as noted in his May 15, 2008 report.
On February 24, 2009 OWCP issued a notice proposing to terminate appellant’s wageloss compensation.
By decision dated April 16, 2009, OWCP finalized the termination of appellant’s wageloss compensation effective that day.
On May 1, 2009 appellant requested a written review of the record by an OWCP hearing
representative, which she later changed to a request for a telephonic hearing. A telephonic
hearing was held on August 10, 2009.
Subsequent to the hearing, appellant submitted medical evidence including reports from
Dr. Allen S. Glushakow, an examining Board-certified internist and orthopedic surgeon, and
Dr. Howard M. Pecker, an examining Board-certified orthopedic surgeon. OWCP also received
evidence from the employing establishment.
On August 13 and 18, 2009 Dr. Pecker indicated that appellant was capable of working
an eight-hour day. He found her disabled from work due to her inability to use or work a
computer
In an August 18, 2009 report, Dr. Glushakow provided physical findings and history of
the employment injury. He diagnosed right median neuritis and concluded that appellant was
unable to work or use a computer.
In a September 18, 2009 form report, Dr. Glushakow diagnosed right median neuritis and
checked that appellant was capable of working full time.
3

Appellant stopped work on January 31, 2007. The employing establishment terminated her employment for
cause on February 9, 2007.

2

In a September 22, 2009 attending physician’s report (Form CA-20), Dr. Glushakow
diagnosed right median nerve lesion. He indicated that appellant was totally disabled for the
period August 17 to September 18, 2009 and was able to resume work duties on approximately
September 20, 2009.
By decision dated November 16, 2009, the hearing representative affirmed the April 16,
2009 decision.
On November 17, 2009 appellant requested reconsideration. She submitted an October 6,
2009 form report from Dr. Glushakow noting an onset date of March 17, 2006 and that she was
capable of working 4 hours per day or 20 hours per week.
In a November 20, 2009 progress note, Dr. Glushakow diagnosed a recurrence of right
median neuritis.
By decision dated January 19, 2010, OWCP denied modification.
OWCP subsequently received a January 8, 2010 progress note from Dr. Glushakow
diagnosing bilateral carpal tunnel syndrome.
In a February 9, 2010 Form CA-20, Dr. Glushakow diagnosed right median neuritis and
history of bilateral carpal tunnel syndrome. He checked “yes” to the question of whether the
diagnosis was employment related. Dr. Glushakow indicated that appellant was totally disabled
from September 20, 2009 to the present.
In correspondence dated February 15, 2010, appellant’s counsel requested
reconsideration and submitted a January 28, 2010 report from Dr. Glushakow, in support of
appellant’s claim. Dr. Glushakow, in his January 28, 2010 report, provided physical findings
and history of the employment injury. He diagnosed bilateral carpal tunnel syndrome, which he
attributed to appellant’s employment duties and accepted employment injury and that she
remained totally disabled.
By decision dated May 4, 2010, OWCP denied modification.
OWCP subsequently received progress notes for the period November 20, 2009 to
May 24, 2010 from Dr. Glushakow diagnosing bilateral carpal tunnel syndrome.
On September 16, 2010 OWCP received appellant’s undated reconsideration request. It
also received an appeal request form dated August 17, 2010 from her requesting reconsideration.
In a letter dated December 7, 2010, appellant again requested reconsideration and
provided argument.
By decision dated December 15, 2010, OWCP denied modification.
On June 10, 2011 appellant requested reconsideration and resubmitted medical and
factual evidence previously considered including progress notes and reports from
Dr. Glushakow.

3

By decision dated June 20, 2011, OWCP denied reconsideration.
On October 7, 2011 appellant requested reconsideration. In support of her request, she
submitted a copy of her lawsuit against OWCP for failing to provide her with vocational
rehabilitation services.
By decision dated October 24, 2011, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
The issue presented on appeal is whether appellant’s June 10 and October 7, 2011
reconsideration requests met any of the conditions of 20 C.F.R. § 10.606(b)(2), requiring OWCP
to reopen the case for further review of the merits. The underlying issue is whether she has
established continuing disability due to her accepted right carpal tunnel syndrome. Appellant’s
June 10 and October 7, 2011 requests for reconsideration neither alleged, nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. She argued that OWCP erred
in failing to provide her with vocational rehabilitation services. OWCP terminated appellant’s
wage-loss compensation based on her treating physician’s opinion that she had no disability due
to her accepted employment injury. The issue of whether or not OWCP should have referred her
for vocational rehabilitation services is irrelevant to the underlying issue.
Appellant also failed to submit any relevant and pertinent new evidence with her requests
for reconsideration. The medical evidence accompanying her request was previously of record.
Submitting evidence that repeats or duplicates information already in the record does not
constitute a basis for reopening a claim.8 Appellant did submit new evidence in the form of a
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

7

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
8

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

4

copy of a lawsuit she filed against OWCP for failing to provide vocational rehabilitation
services. However, this is irrelevant to the underlying issue of whether she has any disability due
to her accepted right carpal tunnel syndrome. The Board has held that the submission of
evidence which does not address the particular issue involved in a case does not constitute a
basis for reopening the claim.9 As it does not address whether appellant has any disability due to
her accepted employment injury, it is insufficient to support her claim.
The Board finds that appellant did not submit arguments or evidence showing that
OWCP erroneously applied or interpreted a specific point of law; advanced a relevant legal
argument not previously considered; or constituted relevant and pertinent new evidence not
previously considered by OWCP. Appellant did not meet any of the regulatory requirements and
OWCP properly declined to reopen her claim for further merit review.10
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

9

D’Wayne Avila, 57 ECAB 642 (2006).

10

A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006) (when an application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the case for a
review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 24 and June 20, 2011 are affirmed.
Issued: October 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

